Citation Nr: 1225015	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  10-41 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran served on active duty from January 1951 to January 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In October 2010 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in Lincoln, Nebraska.  A transcript of the proceeding is associated with the claims file.

The Board notes that the above issue was remanded by the Board in February 2012 for further evidentiary development.  Unfortunately, as will be further explained below, this development having not been achieved, the issue must once again be remanded.

Finally the Board notes that the June 2012 supplemental statement of the case (SSOC) included a claim for a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.  As the issue of TDIU was denied in the November 2009 rating decision and not subsequently appealed, the Board notes this issue is not currently on appeal.  The Veteran may reopen his claim of TDIU, if he so desires, but as there is a final denial on the issue, it is not currently before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

While the Board regrets further delay, after review of the record, the Board finds that another remand for further development is warranted with respect to the issue of entitlement to an increased rating, in excess of 20 percent, for bilateral hearing loss.

The Board notes that the Veteran's claim was previously remanded so that the report of the October 2011 VA examination, which the Veteran noted at his October 2011 Travel Board hearing, could be obtained and associated with the claims folder.  Additionally it was noted that if the October 2011 VA examination did not comply with the Court's directive in Martinak v. Nicholson, 21 Vet. App. 447 (2007), which stated that a description of the functional effects caused by a hearing disability must be included in a report of a hearing evaluation, then an addendum opinion would be required.  See 38 C.F.R. § 3.321(b)(1).

The Board notes that following the February 2012 Board remand, the October 2011 VA audiology note was obtained and associated with the claims folder and as it did not address the functional effects of the Veteran's hearing loss, a May 2012 addendum was obtained for that purpose.  The May 2012 addendum noted that the Veteran was seen for a VA examination in November 2011 and previously for a hearing aid evaluation in October 2011.  The examiner noted that at the time of the November VA examination the Veteran exhibited a mild to moderately severe loss in the right ear with fair word recognition and a mild to severe loss in the left ear with good word recognition.  With regard to the directive in Martinak, the examiner further noted that Veteran would encounter significant difficulty understanding conversation in situations containing moderate amounts of background noise.  The examiner stated that the Veteran should, however, be able to use the telephone with his left ear.  Finally the examiner noted that the Veteran should be able to hear well enough, with regard to employability, to perform satisfactorily in quiet situations.  

Unfortunately, it appears that the examiner based this opinion on a November 2002 VA audiological examination.  The Board notes that a more recent VA examination, dated November 2009, was available for review.  Additionally, it is noted that neither the November 2011 or October 2011 audiology notes, which are of record, contain an audiogram or any thorough review of the Veteran's current severity level with regard to hearing loss.  As such, the most recent audiogram available for the Board to determine the current severity level of the Veteran's hearing loss is dated November 2009.  

Furthermore, at the October 2011 Travel Board hearing, the Veteran and his wife testified to his increased hearing difficulties, particularly with hearing women's voices, telephone conversation, fire alarms and driving noises.  His wife explained that the Veteran was a victim of a telephone scam because he could not hear properly.  In essence, they testified to considerable functional effects of the hearing disability.

The November 2009 VA examiner provided the requisite audiometric findings, as well as the following:  "DAILY ACTIVITIES NOT AFFECTED: Ambulating; Dressing; Feeding; Bathing; Driving; Toileting: Grooming."  The Board does not find this to be an adequate comment on the functional effects of the hearing disability in view of the current complaints.

In consideration of the above, the Board notes that it is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997);  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Board further notes that the examination should include an opinion by the examiner with regard to the functional effects of the Veteran's hearing loss on his daily life.  See 38 C.F.R. § 3.321(b)(1); Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should be afforded a VA audiological examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner should also discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 477, 455-56 (2007) (recognizing that, because an extraschedular rating for hearing loss may be appropriate, VA examiners should comment on any functional effects of a hearing disability).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]"  38 C.F.R. § 4.2 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completion of the above and any other development deemed necessary, readjudicate the claim for an increased rating, in excess of 20 percent, for bilateral hearing loss.  If the claim remains denied, issue an appropriate SSOC and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


